Ex. 10.1
 
EXECUTION VERSION



CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made
and entered into by and between Steven Manz (“Employee”) and Paragon Offshore
Services LLC, Paragon Offshore PLC, Paragon International Investment Limited,
and their affiliates (collectively the “Company”) as of the date of the
Employee’s signature to this Agreement (the “Effective Date”).
WHEREAS, the Employee’s employment with the Company has terminated and the
Company seeks an amicable end of the employment relationship; and
WHEREAS, Employee and the Company desire to settle fully and finally any and all
differences between them as of the Effective Date of this Agreement, including,
but not limited to, any and all differences arising from or in any way connected
with Employee’s employment with the Company or the termination of that
employment.
NOW, THEREFORE, in consideration of the payments, mutual promises and agreements
contained herein, and other good and valuable consideration the sufficiency of
which is hereby acknowledged, the parties voluntarily agree as follows:
1.
Severance Consideration. In exchange for the execution of this Agreement, and
the mutual covenants and promises contained herein, with the exception of those
contained in Section 2 and Section 4, the Company agrees as following:

a.
The Employee has satisfied his obligation to execute a full release of claims as
required by Section 1 of the Key Employee Retention Plan (KERP) dated November
4, 2015, to prevent the forfeiture of the “Commitment Amount” previously paid to
the Employee pursuant to the KERP.

b.
Where elected by Employee, to provide Employee with continued health insurance,
dental, and vision insurance coverage in accordance with this clause (b).  The
Company shall make the required COBRA payments based on Employee’s current
elections for health, dental, and vision insurance, along with any required
administrative fee (but not other amounts that might otherwise be available or
elected under COBRA, such as flexible spending accounts) through August 31,
2017, or until Employee is employed at a new employer that provides health
insurance coverage, whichever occurs first. If Employee remains eligible for
continuation coverage under COBRA after the period above expires for the Company
to make the payments for COBRA coverage, Employee will be solely responsible for
making all required payments for such remaining continuation coverage.

c.
To pay the Employee two hundred and forty-five thousand dollars ($245,000.00),
less applicable taxes and other withholdings, payable on the day that is ten
days after the receipt by the Company of a fully executed copy of this
Agreement.







1

--------------------------------------------------------------------------------

Ex. 10.1
 
EXECUTION VERSION





All compensation and any other amounts lawfully owed to Employee will be paid
regardless of whether Employee executes this Agreement. This includes all unused
vacation which will be paid on the sixth day following Termination Date.
2.
Additional Severance Consideration for Release of Age Claims. In exchange for
the execution of this Agreement, and the mutual covenants and promises contained
in this Section 2 and Section 4, the Company agrees to pay Employee the
following payment (the “Additional Severance Payment”):

a.
Twenty-five thousand dollars, ($25,000.00), less applicable taxes and other
withholdings, payable on the day that is ten days after the receipt by the
Company of a fully executed copy of this Agreement, and provided Employee has
not revoked acceptance as provided for herein.

3.
Employee’s Consideration and Covenants. In exchange for the execution of this
Agreement, and the mutual covenants and promises contained herein, with the
exception of those contained in Section 2, the Employee agrees as follows:

a.
To continue to be bound by all confidentiality obligations owed to the Company
and to continue hold all confidential information and other non-public
information and/or proprietary information of the Company in confidence.

b.
To provide all passwords, file information, and other work-related information
to the Company as requested.

c.
To release and forever discharge the Company, its parent, general partners,
limited partners, and all affiliated business entities, and each of their
current and former predecessors, subsidiaries, affiliates, successors, assigns,
agents, attorneys, officers, directors, stockholders, employees and each of
their heirs, successors, assigns, agents, attorneys, officers, directors,
stockholders and employees (hereinafter referred to as “Releasees”) from any and
all claims, charges, complaints, liabilities, or obligations of any kind
whatsoever, whether known or unknown, suspected or unsuspected, fixed or
contingent, arising in tort or contract, that Employee may have, now has, or has
ever had arising from Employee’s employment with the Company or termination of
that employment, or any other matter or event that may have occurred as of the
Effective Date or Termination Date, whichever is later,. Employee understands
and agrees that this Release includes, but is not limited to, waivers of any and
all claims, charges, complaints, liabilities, or obligations under applicable
federal, state, or local law. These claims include, but are not limited to: (a)
any and all claims based upon unpaid wages, unpaid severance, unpaid bonuses, or
other compensation; (b) any and all claims based on violations of Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Equal Pay Act, Title 42 U.S.C. § 1981, and







2

--------------------------------------------------------------------------------

Ex. 10.1
 
EXECUTION VERSION



the Pregnancy Discrimination Act; (c) any and all claims under Texas statutory
or common law, including but not limited to claims brought under the Texas
Commission on Human Rights Act, the Texas Labor Code, and the Texas Pay Day Law;
and (d) any and all claims under state, federal, or common law relating to
wrongful discharge, discrimination, harassment, including but not limited to
breach of express or implied contract, promissory estoppel, emotional distress,
defamation, invasion of privacy rights, fraud, or misrepresentation including
but not limited to any claims related to the Employee’s employment agreement
with Paragon Offshore Services LLC dated September 16, 2014, the KERP, and any
other contracts or agreements the Employee may have with any of the Releasees.
Employee intends the release set forth above to be as broad and comprehensive as
possible so that the Releasees shall never be liable, directly or indirectly, to
the Employee for any claims, demands, actions, or causes of action of whatsoever
nature or character released herein. The release provided in this Section 3(c)
does not apply to any claims under the Age Discrimination in Employment Act
(“ADEA”) or the Older Worker’s Benefit Protection Act, and any claims that may
arise after the Effective Date.
d.
That the severance consideration provided in Section 1 is good and valuable
consideration for the release and other covenants that the Employee is making in
this Agreement and includes additional consideration to that which Employee
might be entitled.

e.
That the release referenced above is a material inducement for the Company to
enter into this Agreement.

f.
That Employee will not file a complaint, petition, or lawsuit, either
individually or collectively, for any claim released pursuant to this agreement
against the Releasees, except to enforce this Agreement. Employee agrees that if
Employee breaches this Agreement and files a complaint, petition, or lawsuit,
Employee shall be liable for any and all expenses incurred by the person or
entity who defends the action, including reasonable attorney’s fees.
Notwithstanding the foregoing, nothing in this Agreement prevents you from
exercising any rights that cannot be lawfully waived or restricted.

g.
That, for a period of twelve (12) months after the date hereof, the Employee
shall not, directly or indirectly, whether on his own behalf, or as an employee,
officer, director, manager, member, owner, consultant or agent of any other
person, firm, company, corporation, partnership, limited liability company,
incorporated or unincorporated association, joint venture, joint stock company,
governmental authority (including any federal, state, provincial, territorial,
municipal, local or foreign government, regulatory or administrative agency,
governmental commission, department, board, bureau, ministry or agency) or other
entity, solicit, entice, encourage or intentionally influence, or attempt to







3

--------------------------------------------------------------------------------

Ex. 10.1
 
EXECUTION VERSION



solicit, entice, encourage or influence, any employee of the Company or any of
its affiliates who is employed by the Company or any of its affiliates or hire
or employ such employees, in any capacity. Should any court of competent
jurisdiction declare any of the provisions in this Section 3(g) to be an
unreasonable or otherwise unenforceable restriction against the Employee, the
provisions of this Section 3(g) will not be rendered void but will be deemed to
be modified to the extent necessary to remain in force and effect for the
longest period and covering the largest group of employees of the Company and
its affiliates that would not constitute such an unreasonable or unenforceable
restriction (and such court shall have the power to reduce the duration or
restrict or redefine the scope of the employees covered by this provision and to
enforce such provision as so reduced, restricted or redefined).
4.
Release of Age Related Claims. In exchange for the execution of this Agreement,
and the mutual covenants and promises contained in Section 2 and this Section 4,
the Employee agrees as follows:

a.
To release and forever discharge the Releasees from any and all claims, charges,
complaints, liabilities, or obligations of any kind whatsoever, whether known or
unknown, suspected or unsuspected that Employee may have, now has, or has ever
had arising from Employee’s employment with the Company or termination of that
employment, or any other matter or event that may have occurred as of the
Effective Date or Termination Date, whichever is later which could be brought
under the Age Discrimination in Employment Act (“ADEA”) or the Older Worker’s
Benefit Protection Act.

5.
Termination Date. Employee acknowledges that Employee’s employment with the
Company terminated effective November 9, 2016, (the “Termination Date”).
Employee will, as of the Termination Date, be deemed to have automatically
resigned as from any and all positions held with any Company, and hereby agrees
to execute any and all further documentation necessary to remove Employee as an
officer or member of the governing body of any Company.

6.
Return of Company Property. On or before the Effective Date, Employee agrees to
return to the Company all property belonging to the Company that Employee may
possess, or that Employee has possessed but has provided to a third party,
including but not limited to, all computers, PDAs, Company vehicle (if
applicable), equipment, security passes, Company credit cards, originals and
copies of Company documents, files, memoranda, notes, computer-readable
information (maintained on disk or in any other form) and video or tape
recordings of any kind other than personal materials relating solely to the
Employee. Employee has not and will not retain, distribute, or cause to be
distributed, any original or duplicates of any such Company property specified
in this paragraph.

7.
Trade Secrets and Confidential Information. Employee acknowledges that as a
result of Employee’s employment with the Company, Employee received







4

--------------------------------------------------------------------------------

Ex. 10.1
 
EXECUTION VERSION



confidential and proprietary information of special value to the Company.
Employee agrees to keep confidential all trade secrets and other confidential
and proprietary information, whether written or verbal, provided by, or acquired
as a result of any affiliation with the Company, including any such information
and material relating to any customer, vendor, licensee, or other party
transacting business with the Company, and not to release, use, or disclose that
information except with the prior written permission of the Company.
8.
Confidentiality of Terms of Agreement. As an additional material inducement to
the Company to enter this Agreement, Employee agrees to keep the terms of the
Agreement confidential and will not disclose the provisions hereof to anyone
except Employee’s attorney(s), tax advisor(s), and spouse or except as required
by law. Any further disclosure by Employee, other than as authorized above,
shall constitute a breach of this Agreement. Employee acknowledges that the
Company may be required to make certain public disclosures related to the
Employee’s termination and that such disclosures would not be a violation of
this Agreement or any other obligation owed to the Employee.

9.
Non-Disparagement. Employee agrees not to make negative or disparaging remarks
to any person about the Company, Employee’s employment with the Company, or the
events which led to this Agreement, and agrees that Employee will not speak
publicly to the media or anyone else, individually or through Employee’s legal
or other representatives, about these matters or this Agreement.

10.
Neutral Employment Reference. The Employee agrees to direct all official
inquires and requests from prospective employers to John Pizzitola, Manager –
Human Capital Management, at JPizzitola@ParagonOffshore.com or 3151 Briarpark
Drive, Suite 700, Houston, Texas 77042 or 832.783.4123. The Company agrees that
in response to these inquiries, the Company or its designee, shall provide only
a neutral reference, including dates of employment, the name of the employing
entity, and last position held, and shall not disclose any further information
relating to Employee’s employment without first receiving written authorization
from the Employee.

11.
Knowing and Voluntary Execution. Employee understands and agrees that he:

a.
is not waiving any rights or claims under the ADEA or that may arise after the
later of the Effective Date or Termination Date, or any rights or claims to test
the knowing and voluntary nature of this Agreement under the Older Workers’
Benefit Protection Act, as amended;

b.
has carefully read and fully understands all of the provisions of this
Agreement;

c.
knowingly and voluntarily agrees to all of the terms set forth in this Agreement
and to be bound by this Agreement;







5

--------------------------------------------------------------------------------

Ex. 10.1
 
EXECUTION VERSION



d.
is hereby advised in writing to consult with an attorney and tax advisor of
Employee’s choice prior to executing this Agreement, and has had the opportunity
and sufficient time to seek such advice;

e.
is releasing the Company from any and all claims Employee may have against the
Company arising on or before the Effective Date or Termination Date, whichever
is later, including claims arising under the ADEA;

f.
may take up to (21) days to consider whether Employee desires to execute this
Agreement; and

g.
has a period of seven (7) days after executing this Agreement to revoke the
release of claims contained in Section 4 and that any such revocation must be in
writing and delivered, prior to expiration of the seven day revocation period,
to Todd Strickler, Senior Vice President of Administration, General Counsel and
Corporate Secretary, at TStrickler@ParagonOffshore.com or 3151 Briarpark Drive,
Suite 700, Houston, Texas 77042. Employee acknowledges that any revocation would
only be effective as to the claims released under Section 4 and would not extend
to the claims released in Section 3.

12.
No Admission of Liability. This Agreement and any payment hereunder shall not in
any way be construed as an admission by the Company of any improper actions or
liability whatsoever as to Employee or any other person, and the Company
specifically disclaims any liability to or improper actions against Employee or
any other person, on the part of itself, its employees or its agents.

13.
Ownership of Claims. Employee warrants that she/he is the owner of her/his
claims and causes of actions and further warrants that Employee has not assigned
any portion of part thereof to any person, firm or corporation or any other
association of any kind or character.

14.
Responsibility for Taxes. Employee is solely responsible for payment of any and
all taxes owed as a result of consideration paid pursuant to this Agreement, and
employee acknowledges that she/he has not relied on any representation from the
Company related to taxes in connection with Employee’s decision to enter this
Agreement. Employee shall indemnify and hold the Company harmless for any and
all taxes, penalties, or interest claimed by any agency of government for
payments made to Employee pursuant to this Agreement.

15.
Entire Agreement. This Agreement constitutes the complete agreement made between
you and the Releasees regarding the subject matter in this Agreement. No change,
modification, or waiver of any term or condition in this Agreement shall be
valid or binding upon the Company and Employee, unless such change,
modification, or waiver is in writing, signed by the Company and the Employee.
Employee has not relied on or been induced by any representation by the Company,
except as







6

--------------------------------------------------------------------------------

Ex. 10.1
 
EXECUTION VERSION



expressly contained in this Agreement, in connection with Employee’s decision to
enter into this Agreement.
16.
Communications with Government Agencies.    Nothing contained in this Agreement
limits the Employee’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”).  Further, this
Agreement does not limit Employee’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or preceding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company.  This Agreement does not limit
Employee’s right to receive an award from a Government Agency for information
provided to any Government Agencies. However, Employee agrees that he has waived
any right to recover monetary damages or other personal relief, where such
rights can be lawfully waived, from the Releases in any action filed by Employee
or by anyone else on Employee’s behalf.

17.
Severability. Should any court of competent jurisdiction declare any provision
of this Agreement to be wholly or partially illegal, invalid, unenforceable, or
unreasonable, the offending provision shall be stricken, modified, or amended to
the extent that such illegality, invalidity, unenforceability, or
unreasonableness is cured, and all remaining provisions shall remain in full
force and effect and shall be unaffected by such declaration.

18.
Governing Law and Consent to Venue. All terms of this Agreement shall be
governed and enforced in accordance with the laws of the State of Texas, without
regard to conflict of law principles. The parties agree that any dispute arising
out of this Agreement will be litigated solely and exclusively in the state or
federal courts of Harris County, Texas.

[Signatures on Following Page]






7

--------------------------------------------------------------------------------

Ex. 10.1
 
EXECUTION VERSION



PLEASE READ CAREFULLY. THIS CONFIDENTIAL SEPARATION AND GENERAL RELEASE
AGREEMENT INCLUDES A GENERAL RELEASE OF ALL CLAIMS AGAINST THE COMPANY ARISING
OUT OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR THE TERMINATION THEREOF UP TO
AND INCLUDING THE EFFECTIVE DATE OR TERMINATION DATE (WHICHEVER IS LATER),
INCLUDING ALL CLAIMS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT.
IN WITNESS WHEREOF, the parties hereto have entered into this Confidential
Separation Agreement and General Release as of the Effective Date.
Employee:
/s/ Steven A. Manz    
    
Name: Steven A. Manz


Effective Date: November 17, 2016


Company:
/s/ Todd D. Strickler    
    
Name: Todd Strickler


Title: Senior Vice President of Administration, General Counsel and Corporate
Secretary    


Date: November 17, 2016






8